Name: Commission Regulation (EEC) No 560/83 of 10 March 1983 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 3 . 83 No L 65/17Official Journal of the European Communities COMMISSION REGULATION (EEC) No 560/83 of 10 March 1983 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Article 27 (4) thereof, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 75/83 (3), as last amended by Regulation (EEC) No 471 /83 0 ; Whereas, in the absence of the indicative price for the 1983/84 marketing year for colza and rape seed, in case of advance fixing for July and August 1983 , the amount of the subsidy on these products has been obtainable only on the basis of the indicative price for July and August 1982 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1983/84 marketing year is known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 75/83 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy referred to in Article 27 of Regulation No 1 36/66/EEC shall be as set out in the Annex hereto . 2 . The amount of the subsidy in the case of advance fixing for July and August 1983 will , however, for colza and rape seed, be confirmed or replaced as from 11 March 1983 to take into account the indicative price which is fixed for these products for the 1 983/84 marketing year. Article 2 This Regulation shall enter into force on 1 1 March 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 March 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66 . I1) OJ No L 162, 12. 6. 1982, p. 6. O OJ No L 12, 14. 1 . 1983, p. 32. b) OJ No L 54, 1 . 3 . 1983 , p. 37. No L 65/ 18 Official Journal of the European Communities 11 . 3 . 83 ANNEX to the Commission Regulation of 10 March 1983 fixing the amount of the subsidy on oil seeds (ECU/ 100 kg) CCT heading No Description Subsidy ex 12.01 Colza and rape seed 25,091 ex 12.01 Sunflower seed 34,628 (ECU/ 100 kg) CCT heading No Description Subsidy in the case of advance fixing for the month of March 1983 April 1983 May 1983 June 1983 July 1983 August 1983 ex 12.01 Colza and rape seed 25,091 25,741 25,690 25,482 21,330 (') 21,932 (') ex 12.01 Sunflower seed 34,628 34,436 34,427 34,219 34,011  (') Subject to confirmation .